Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final Office Action Correspondence in response to U.S. Application No. 16/937042 filed on 07/23/2020.  
Claims 1-20 are pending.  Claims 1, 9, and 13 are independent claims.

Preliminary Amendment
	The preliminary amendment filed on November 4, 2020 are accepted by the Examiner.

Priority
	This application claims for benefit of a prior-filed provisional application 63/011716 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. The Applicant is entitled to the priority date of the prior filed application which is April 17, 2020.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
process, machine, manufacture, 2019 PEG Step 1=yes) a method or manufacture that performs the method of determining a state of a solution as modeling, queued, synchronized, changed, interrupted, failed or deleted. Each of these limitations, alone or in combination, amount to a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (i.e., Mental process), but for the recitation of generic computer components. That is, other than reciting “a processor” or “the processor”, nothing in any of the claim elements precludes the steps/instructions from practically being performed in the mind. For example, but for the “a processor” or “the processor”, the “determining” and “receiving” step in the context of each of these claims encompasses a user manually and/or mentally obtaining, observing, evaluating, or judging information. If a claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitations of generic computer components (e.g., “a processor”, “set of instructions”), then it falls within the “Mental Processes” grouping abstract ideas (2019 PEG Step 2A, Prong 1: Abstract Idea Grouping” Yes, Mental Process). Accordingly, the independent claims recite an abstract idea.
This judicial exception is not integrated into a practical application (2019 PEG Step 2A, Prong 2: Additional elements that integrate the Judicial exception/ Abstract idea into a practical application? = No). In particular, the claims each only recites one additional element – using a processor to perform the determining step. The processor is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of 
Each of the claims do not recite any other additional elements that are sufficient to amount to significantly more than the judicial exception. The additional limitations of “queuing” and “synchronizing” (2019 PEG Step 2B: Does the claim recite additional elements that amount to significantly more? Is additional element(s) well-understood, routine, and conventional in the field?) are evaluated to see if it individually or collectively with other claim elements amount to significantly more. At most, the “queuing” and “synchronizing” steps are not found to including anything more than what is well-understood, routine, conventional activity (WURC) in the field. In this case, it is noted that the claimed extra-solution of “queuing” and “synchronizing” a solution is similar to “receiving or transmitting data over a network” as one of the court recognized WURC examples in MPEP 2106.05(d)(II). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform determining step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, for at least these reasons, each of the claims is directed o an abstract idea.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-7, 9-12, and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “desires” in claims 3-4, 7, 9-10, 15-16, and 19 is a vague term which renders the claim indefinite. The term “desires” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 5-6, 11-12, and 17-18 depend directly or indirectly upon claim 3 or 4 or 9 or 10 or 16 and thus they inherit the deficiency of their respective base claim(s). Therefore, they are similarly rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-10, 12-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamdi (U.S. PGPUB No. 2020/0293421 A1) in view of Bosch et al. (U.S. PGPUB No. 2019/0082004 A1, hereinafter “Bosch”), and further in view of Risch et al. (U.S. PGPUB No. 2004/0090472 A1, hereinafter “Risch”).

Regarding claim 1, Hamdi teaches a computer implemented method of deploying a solution in a secured network environment 
determining, by a processor, a state of a solution as 

Hadmi as modified by Bosch fails to explicitly teach using a network visualization software. However, Risch teaches using a network visualization software (Risch ¶0225). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hamdi and Bosch by incorporating the teachings of Risch. The motivation would be for providing a powerful capability for jointly analyzing the full range of information types that may be available to network administrators (Risch ¶0225).

As to claim 2, Hamdi as modified by Bosch and Risch also teaches the method of claim 1 further comprising if a user selects a solution to deploy, changing, by the processor, the state to queued (Hamdi ¶0081, i.e., the user can select one of the potential modifications to be implement, note that this action is optional based on the claim language).


determining, by the processor, if the user desires to synchronize the solution (Bosch ¶0064); and if the user desires to synchronize the solution, synchronizing, by the processor, the solution (Bosch ¶0064, note that this action is optional based on the claim language).

As to claim 4, Hamdi as modified by Bosch and Risch also teaches the method of claim 3, further comprising after determining if the user desires, determining, by the processor, if the solution can be synchronized and if the user desires and the solution can be synchronized, synchronizing, by the processor, the solution (Bosch ¶0064, note that this action is optional based on the claim language).

As to claim 6, Hamdi as modified by Bosch and Risch also teaches the method of claim 4, further comprising determining, by the processor, any interdependencies needed to synchronize the solution (Bosch ¶0043).

As to claim 7, Hamdi as modified by Bosch and Risch also teaches the method of claim 1, further comprising if the user does not desire to synchronize the solution, failing, by the processor, the solution (Bosch ¶0065, note this action is optional based on the claim language).



Regarding claim 9, Hamdi teaches a computer implemented method of deploying a solution in a secured network environment 
receiving, by a processor, a user selected solution to deploy (Hamdi ¶0081, i.e., the user can select one of the potential modifications to be implement, note that this action is optional based on the claim language).
Hamdi fails to explicitly teach queuing, by the processor, the solution to deploy;
determining, by the processor, if the user desires to synchronize the solution;
if the user desires to synchronize the solution, synchronizing, by the processor, the solution; and
if the user does not desire to synchronize the solution, failing, by the processor the solution.
However, Bosch teaches queuing, by the processor, the solution to deploy (Bosch ¶0030, i.e., adapters are used for planning transitioning to next state);
determining, by the processor, if the user desires to synchronize the solution (Bosch ¶0064);
if the user desires to synchronize the solution, synchronizing, by the processor, the solution (Bosch ¶0064, note that this action is optional based on the claim language); and

Hadmi as modified by Bosch fails to explicitly teach using a network visualization software. However, Risch teaches using a network visualization software (Risch ¶0225). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hamdi and Bosch by incorporating the teachings of Risch. The motivation would be for providing a powerful capability for jointly analyzing the full range of information types that may be available to network administrators (Risch ¶0225).

As to claim 10, Hamdi as modified by Bosch and Risch also teaches the method of claim 9, further comprising after determining if the user desires, determining, by the processor, if the solution can be synchronized if the user desires and the solution can be synchronized, synchronizing, by the processor, the solution (Bosch ¶0064, note this action is optional based on the claim language).

Claim 12 recites the limitations substantially similar to those of claim 6 and is similarly rejected.

Claim 13 recites the limitations substantially similar to those of claim 1 and is similarly rejected.



Claim 15 recites the limitations substantially similar to those of claim 3 and is similarly rejected.

Claim 16 recites the limitations substantially similar to those of claim 4 and is similarly rejected.

Claim 18 recites the limitations substantially similar to those of claim 6 and is similarly rejected.

Claim 19 recites the limitations substantially similar to those of claim 7 and is similarly rejected.

Claim 20 recites the limitations substantially similar to those of claim 8 and is similarly rejected.

Claims 5, 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamdi in view of Bosch and Risch, and further in view of Chandrashekar et al. (U.S. Patent No. 11,048,677 B1, hereinafter “Chandrashekar”).



Claim 11 recites the limitations substantially similar to those of claim 5 and is similarly rejected.

Claim 17 recites the limitations substantially similar to those of claim 5 and is similarly rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KHONG whose telephone number is (571)270-7127. The examiner can normally be reached Mon-Fri 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571)272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER KHONG/Primary Examiner, Art Unit 2157